Citation Nr: 0726315	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left wrist disorder, 
claimed as carpal tunnel syndrome and/or arthritis, including 
as secondary to service-connected status post fracture of the 
left ring finger.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970, and also completed periods of active duty for training 
in the Oklahoma Army National Guard during service from 1984 
to 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In April 2002, the veteran 
testified before the undersigned via video conference from 
the RO.  In March 2006, the Board remanded this case.  


FINDING OF FACT

A left wrist disorder including carpal tunnel syndrome is not 
due to disease or injury during service and is not related to 
service-connected status post fracture of the left ring 
finger; the veteran does not have arthritis of the left 
wrist.  


CONCLUSION OF LAW

A left wrist disorder including carpal tunnel syndrome was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 
106, 1101, 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent to the veteran in February 2002.  
Thereafter, additional VCAA letters were sent in March 2004 
and July 2006.  Cumulatively, these VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in October 1999.  
38 C.F.R. § 3.159(c)(4).  In addition, a VA medical expert 
opinion was obtained.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

This includes injuries or diseases incurred during active 
duty for training (ADT), or injuries suffered during inactive 
duty training (IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks 
of annual training that each Reservist or National Guardsman 
must perform each year.  It can also refer to the Reservist's 
or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

In addition, arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of 10 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service- 
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service medical records shows that the 
veteran underwent an examination in August 1968.  His 
examination of the upper extremities was normal.  On his 
Report of Medical History, the veteran did not report any 
left hand/wrist complaints.  The veteran underwent an 
examination in September 1969.  His examination of the upper 
extremities was normal.  In July 1970, the veteran underwent 
a separation examination.  His examination of the upper 
extremities was normal with the exception of a 2 inch scar on 
his upper left arm.  On his Report of Medical History, the 
veteran did not report any left hand/wrist complaints.  

In November 1984, on examination, the upper extremities were 
normal.  During active duty for training in the Oklahoma Army 
National Guard in June 1987, the veteran reported a swollen 
and painful left ring finger.  He indicated that he had 
injured his finger when a tow bar fell on his left hand.  On 
examination, range of motion was decreased.  The veteran 
underwent open reduction internal fixation of his dominant 
left ring finger to repair a fracture.  In August 1987, 
active range of motion for the veteran's left ring finger 
proximal interphalangeal joint (PIP) was 10 degrees to 80 
degrees.  Range of motion of the distal interphalangeal joint 
(DIP) was 20 degrees to 30 degrees.  

In August 1988, the veteran was afforded a VA examination.  
At that time, he reported having decreased grip and strength 
in his left hand.  He denied pain, but complained of loss of 
dexterity.  On examination, he had normal grip strength, but 
the DIP joint of the left ring finger did not participate in 
the grip.  He was also unable to flex the DIP joint of the 
finger.  X-rays showed that the veteran had a screw in the 
proximal part of the middle phalanx of the ring finger.  The 
other bones, joint surfaces, and space were all normal.  

The veteran was afforded another VA examination in September 
1997.  At that time, the veteran was diagnosed with an old 
fracture of the left ring finger with loss of independent 
function of the distal phalanx.  It was noted that the 
functional impairment was very mild.  

In October 1999, the veteran was afforded another VA 
examination.  At that time, the veteran complained of pain 
when using his left hand to do such work as welding, using a 
chain saw, hammering, or other forms of construction work.  
He reported that when he was not working or performing a 
manual task, he did not have much pain.  If he refrained from 
using the hand, this also helped.  Physical examination 
revealed scars on the proximal phalanx of the left ring 
finger and also over the middle phalanx of the left hand.  He 
also had fairly good strength in the left right finger.  He 
had good capillary refill.  He demonstrated good dexterity in 
the fingers and thumb of the left hand.  Range of motion 
tests were performed.  The diagnosis was status post fracture 
of the left ring finger with degenerative changes and mild to 
moderate functional loss with a moderate functional loss 
during a flare-up.  X-rays did not show arthritis.  
Specifically, there was a cortical screw in the 4th finger, 
but otherwise, the study was unremarkable.  

Thereafter, an August 1999 nerve conduction study of the 
median nerve yielded borderline results. 

In a December 1999 statement, N.S., M.D., stated that that 
the veteran had tested borderline for carpal tunnel syndrome 
that was "more likely than not" a direct result of a 1987 
injury to his hand.  It was noted that the veteran's entire 
left hand was traumatized in the 1987 injury.  However, no 
other specific explanation was provided regarding why carpal 
tunnel syndrome was related to that injury.  

The veteran was afforded a VA examination in March 2000.  At 
that time, the VA examiner indicated that he did not find a 
lot of documentation for carpal tunnel syndrome in the claims 
folder or on examination.  He noted that the evidence did not 
give clear-cut evidence of carpal tunnel syndrome.  He 
further stated that the claims folder did not point to any 
injury of the veteran's left wrist.  In sum, he did not 
believe that injury of the left ring finger alone was 
sufficient to cause carpal tunnel syndrome.  Although 
degenerative joint disease was noted to be present in the 
left ring finger, it was not diagnosed with regard to the 
left wrist.  

In April 2000, nerve conduction studies were performed.  
Following this test, the VA examiner indicated that the 
veteran had "possible carpal tunnel syndrome of the left 
wrist."  

In a November 2000 letter, L.O., P.A. stated that he was 
familiar with the veteran's June 1987 injury of left hand as 
he had treated the veteran following the initial injury.  At 
that time, he observed that the veteran's entire left hand 
and wrist were severely traumatized and he thought they would 
be problematic in later years.  He stated that in his 
professional opinion, carpal tunnel syndrome was entirely 
predictable and probable based on his examination of the 
veteran's injury at the time it occurred.  He maintained that 
the diagnosis was consistent with the injury he evaluated in 
1987.  

Lay evidence has also been received.  Several statements were 
received from persons who served with the veteran.  They 
indicated that the veteran's left hand and wrist were injury 
in 1987.  The incident when the injury occurred was 
described.  In addition, in a March 2002 letter, the 
veteran's brother stated that he recalled having observed the 
veteran's hand a few days after the injury in question.  In 
this statement, he noted that although surgery had already 
been performed on the left finger when he arrived, the entire 
hand and wrist area had obviously been injured and was badly 
swollen.  He stated further that it was obvious that there 
was considerable damage to the hand and wrist in addition to 
the ring finger of the left hand.  He also indicated that he 
visited his brother daily while he was hospitalized and that 
he personally spoke with doctors and nurses while the 
veteran's injury was treated.  He reported that most of the 
more than 500 members of the veteran's battalion knew that 
the veteran's injury involved the entire hand and not just 
surgery to the ring finger.

In sum, the inservice medical records documented an injury to 
the left ring finger.  No injury to the left wrist was 
documented in those records to include the surgical report 
and the line of duty report.  However, there is lay evidence 
as well as the statement from L.O., P.A., which stated that 
the veteran's entire left hand had been traumatized which was 
also noted by Dr. N.S.  The medical reports dated prior to 
August 1999 do not reflect any complaints, findings, 
treatment or diagnosis of left carpal tunnel syndrome.  
However, the August 1999 nerve conduction testing yielded 
borderline results and April 2000 tests resulted in a 
diagnosis of "possible" carpal tunnel syndrome.  Otherwise, 
the VA examiner did not find any clear-cut medical findings 
of carpal tunnel syndrome, but Dr. N.S., did make such a 
diagnosis and opined that it could be related to the 1987 
injury and L.O., P.A., also opined that it was probable.  

Thus, there are inconsistencies in the record.  The lay 
evidence and the statements of Dr. N.S. and L.O., P.A., which 
indicated that the left wrist was injured in 1987 and that 
the veteran has left carpal tunnel syndrome which is related 
to the 1987 injury were not supported by the documentary 
record to include detailed surgical reports and clinical 
records which showed no left wrist injury.  

In order to resolve whether the veteran currently has carpal 
tunnel syndrome, and, if it is in any way related to the 
service-connected left finger disability, the Board requested 
a VA medical expert opinion.  The VA medical expert was 
requested to answer the following questions:
        
        (1) Is the factual evidence of record sufficient to 
conclude that the veteran currently has left carpal tunnel 
syndrome ?  Your response should contain the factual basis 
for your conclusion, including in your discussion the 
importance of the similarities in the reported latency values 
of the veteran's right and left median nerves, an assessment 
of his currently reported disabling manifestations as regards 
to carpal tunnel syndrome, and the significance of the 
elapsed time of more than a decade between the in-service 
injury and the symptomatology currently attributed to carpal 
tunnel syndrome.
        
        (2) If the response to question (1) is affirmative as to 
the presence of the left carpal tunnel syndrome, what is the 
likelihood (very likely, as likely as not, or unlikely) that 
the veteran's thus-confirmed chronic disability is causally 
related to his in-service left hand injury, given its nature 
and extent?
        
        (3) If your response to question (2) is negative (i.e. 
unlikely as to a cause-and-effect relationship to in-service 
injury), what is the likelihood that the veteran's CTS is 
casually related to his service-connected left ring finger 
disability?
        
        (4) If your response to questions (2) and (3) are both 
negative, what is the likelihood that the veteran's carpal 
tunnel syndrome has been aggravated by his service-connected 
left finger disability.  For aggravation, the veteran's CTS 
must exhibit an identifiable, quantifiable permanent increase 
in severity which was caused by his service-connected left 
finger disability.  

In December 2005, the VA medical expert reviewed the claims 
file as well as the requested inquiries.  The VA medical 
expert indicated that there was insufficient factual evidence 
to draw the conclusion that the veteran was suffering from 
left carpal tunnel syndrome.  According to the information 
available, the veteran was noting pain as a primary 
complaint.  The most significant findings in a carpal tunnel 
syndrome would be that of pain associated with numbness and 
tingling.  The electromyelogram, while suggestive of carpal 
tunnel syndrome, did not specifically diagnose carpal tunnel 
syndrome which was a clinical diagnosis based on the symptoms 
and physical examination as well as an electromyelogram.  A 
carpal tunnel syndrome was a very common occurrence and a 
borderline electromyelogram was not a diagnostic of the 
disease process.  Unless the latency values were markedly 
slowed when comparing the right and left wrist, the 
electromyelogram was of  limited benefit in the diagnosis of 
carpal tunnel syndrome.  

With the elapsed time of 12 years between the injury and 
onset of symptoms, the examiner stated there appeared to be 
no causal relationship between the injury and the onset of 
symptoms.  With the frequency of carpal tunnel syndrome in 
the general population, it was much more likely that the pain 
in the hand was related to activities such as construction 
work, use of a chain saw, aging, and other causes, rather 
than the 1987 injury.  As indicated, the complaints and the 
borderline electromyelogram were not specifically diagnostic 
of a carpal tunnel syndrome.  The examiner indicated that 
even if one assumes that there is a mild carpal tunnel 
syndrome present, there was no causal relationship 
demonstrated between the left ring finger injury and the 
current complaints.  Further, even of one assumes that there 
is a carpal tunnel syndrome present, there was little 
information that would suggest that the carpal tunnel 
syndrome was aggravated by the left finger disability.  The 
onset of symptoms 12 years after the original injury makes it 
much more likely that the intervening work and recreational 
activities as well as aging were associated with the symptoms 
than the injury to the left ring finger 12 years previously.  

In summary, the VA medical expert concluded that it was not 
definitely established that the veteran suffers from a carpal 
tunnel syndrome and if he does, it is unlikely related to an 
injury 12 years prior to the onset of symptoms.  It was much 
more likely related to the activities in the veteran's life 
subsequent to that time as well as factors related to age and 
current activities.  

In response, the veteran stated that there has not been 12 
years prior to the onset of symptoms.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In this case, the veteran is competent to report that his 
left hand and wrist were injured in the 1987 incident.  He is 
also competent to report pain.  He is competent to report 
that he has had pain and other symptoms since the date of the 
accident.  The lay persons are competent to state that they 
saw that the left hand and wrist appeared to be swollen or 
otherwise not normal in appearance.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833, 2007 (U.S. Vet. App. June 15, 2007).

In this case, the documentary record shows no left wrist 
injury.  The service medical clinical records and surgical 
report did not document any left wrist injury.  The veteran 
was receiving significant treatment for his injury yet no 
mention was made of the left wrist being involved.  The Board 
finds these medical records to be more probative than the 
veteran's statements or other lay evidence of record.  While 
the entire hand may have indeed been swollen and painful, no 
actual injury to the left wrist was established by the 
medical evidence which was extensive regarding the treatment 
and diagnosis.  Further, although L.O., P.A., indicated that 
he saw the veteran after the injury and observed that the 
left hand and wrist were injured, and not just the left 
finger, his statement directly conflicts with the 1987 
orthopedic records and surgical reports.  He stated that the 
left hand and wrist were "severely traumatized" yet the 
Board notes that no treatment was provided in the records.  

Contemporaneous evidence has greater probative value than 
history as reported by the veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim). 
 The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

The Board finds more persuasive the inservice medical 
evidence.  The reason the Board finds this evidence to be 
more persuasive and therefore more probative is because it 
represents the actual documentation of treatment and surgery 
performed on the veteran following the 1987 accident.  
Although lay persons believed that the left wrist was 
injured, the medical records reflecting the veteran's actual 
complaints at that time and the treatment rendered are 
negative.  

The veteran's assertions that he had left wrist symptoms are 
contradicted by the record which reflected several 
examination reports over the intervening years when the 
veteran made complaints regarding his left ring finger and 
never mentioned his left hand.  Therefore, although he 
currently asserts that he had problems for the last 12 years, 
his statement conflicts with the reports he made on medical 
examinations during that 12 year time period.  

The recollection of L.O. P.A., which was made approximately 
13 years later is inconsistent with the inservice reports.  
While he acknowledged that the primary focus of treatment was 
on the left ring finger, the injuries to the hand and wrist 
were also severe.  This is unsupported by the record.  As 
such, his statements are not persuasive and are not probative 
in that regard.  

Thus, the Board finds that there was no injury to the left 
wrist when the 1987 incident occurred.  To the extent that 
L.O., P.A., opined that the veteran currently has left carpal 
tunnel syndrome due directly to the 1987 injury, his opinion, 
as noted, is not probative.  Dr. N.S., also opined that the 
veteran currently has left carpal tunnel syndrome which is 
more likely than likely a direct result in the 1987 injury.  
However, there is no evidence that Dr. N.S. reviewed the 
record prior to making an opinion.  She did not refer to any 
pertinent inservice clinical findings.  As noted, the Board 
has found that the record did not show any direct injury to 
the left wrist in 1987.  Thus, her opinion is also not 
probative due to the reliance of an inaccurate factual 
history.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

The VA examiner who performed the March 2000 examination 
reviewed the claims file and indicated that there was no 
evidence of trauma to the left wrist.  It was noted that the 
trauma was to the left ring finger.  Likewise, the VA medical 
expert opined that any current complaints were not casually 
related to the 1987 injury, but were rather due to other 
factors, which were listed.  Again, this physician thoroughly 
reviewed the record and referred to the pertinent medical 
history.  

The Board attaches the most probative value to these two 
medical opinions as they are well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Thus, the 
most probative evidence of record establishes that the left 
wrist was not injury during service and that claimed left 
carpal tunnel syndrome is not etiologically related to the 
1987 incident or otherwise related to service.  Accordingly, 
direct service connection is not warranted in this case.

To the extent that service connection is being sought for 
arthritis, the diagnosis of degenerative joint disease of the 
left hand/wrist is limited to the left ring finger.  The 
veteran does not have a diagnosis of arthritis of the left 
wrist.  Thus, service connection is not warranted for that 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

With regard to secondary service connection, the veteran also 
maintains that he has left carpal tunnel syndrome which is 
related to his service-connected status post fracture of the 
left ring finger.  As noted, the veteran is not competent to 
make this assessment and neither are the other lay persons 
who submitted supporting statements.  

Dr. N.S. and L.O., P.A., opined that left carpal tunnel 
syndrome was directly related to the 1987 injury.  They did 
not opine that it was related to the service-connected status 
post fracture of the left ring finger.  

The March 2000 VA examiner opined that the service-connected 
status post fracture of the left ring finger was of 
sufficient severity to cause carpal tunnel syndrome.  

The VA medical expert initially indicated that the evidence 
was insufficient to establish a current diagnosis of left 
carpal tunnel syndrome.  However, even assuming that there is 
a mild carpal tunnel syndrome present, there was no causal 
relationship demonstrated between the left ring finger injury 
and the current complaints to include on the basis of 
aggravation.  Again, the VA medical expert, who is the chief 
of an orthopedic section of VA, opined that any current left 
carpal tunnel syndrome is due to factors outside of service 
and also age.  

The VA examiner and VA medical expert's opinions are 
probative, as noted, as they are based on a review of the 
claims file and reflect pertinent medical history.  This 
probative medical evidence established that secondary service 
connection is not warranted for left carpal tunnel syndrome.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a left wrist disorder, claimed as 
carpal tunnel syndrome and/or arthritis, including as 
secondary to service-connected status post fracture of the 
left ring finger, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


